       Case 9:19-cr-00014-DLC Document 186 Filed 10/30/20 Page 1 of 3



Timothy M. Bechtold
BECHTOLD LAW FIRM, PLLC
317 East Spruce Street
P.O. Box 7051
Missoula, MT 59807-7051
Tel: (406) 721-1435
tim@bechtoldlaw.net

Natasha Prinzing Jones
Matthew B. Hayhurst
BOONE KARLBERG P.C.
201 West Main, Suite 300
P.O. Box 9199
Missoula, MT 59807-9199
Tel: (406) 543-6646
npjones@boonekarlberg.com
mhayhurst@boonekarlberg.com

Attorneys for Defendant


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

UNITED STATES OF AMERICA,
                                               No: CR 19-14-M-DLC
             Plaintiff,
v.
                                           DEFENDANT’S ADDITIONAL
DANIEL BRIAN BURKE,                            PROPOSED JURY
                                                INSTRUCTIONS
             Defendant.


      Burke previously submitted proposed Jury Instructions with the Court on

October 22, 2020 (Doc. 182). Additionally, Burke would like to propose a change

to Court’s proposed instruction T-2.
        Case 9:19-cr-00014-DLC Document 186 Filed 10/30/20 Page 2 of 3



      During the first trial, when the undercover video between IRS Agent

Thomas Klepper and Daniel Burke was being played, the video was paused and the

cautionary instruction was given, with the Court stating in part, “You are about to

hear testimony regarding the manner in which the Baumgardners treated their

personal property for state taxation purposes. This evidence will be admitted only

for limited purposes. . . . .” Tr. Transcript of Agent Klepper, p. 32 (June 2, 2020).

The entire instruction was then read.

      For this trial, as discussed at the Final Pretrial Conference, Mr. Burke

respectfully asks that the cautionary instruction be given at the end of the case.

      Consistent with this request, Mr. Burke asks that the first two sentences of

the Court’s proposed instruction T-2 be modified. That proposed instruction

currently states: “You are about to hear testimony that the defendant committed

other acts not charged here. This evidence of other acts will be admitted only for

limited purposes.”

      Burke respectfully requests that these two sentences should be changed to:

“During the undercover video between IRS Agent Thomas Klepper and Daniel

Burke, there were statements made about the manner in which the Baumgardners

treated their personal property for state taxation purposes. The Court hereby

cautions you that this evidence of other acts was admitted only for limited

purposes.”


                                          2
 Case 9:19-cr-00014-DLC Document 186 Filed 10/30/20 Page 3 of 3



A copy of Mr. Burke’s full proposed instruction is attached.


DATED: October 30, 2020

                                BOONE KARLBERG P.C.

                                \s\ Matthew Hayhurst
                                Natasha Prinzing Jones
                                Matthew B. Hayhurst
                                Timothy Bechtold
                                Attorneys for Defendant




                                  3
